Citation Nr: 1201127	
Decision Date: 01/11/12    Archive Date: 01/20/12

DOCKET NO. 06-36 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for hypertension. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active military duty from April 1969 to April 1971, inclusive of service in the Republic of Vietnam from November 1968 to November 1969.

The appeal comes before the Board of Veterans' Appeals (Board) from a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

The Board remanded the claim in June 2011 for additional development, and it now returns to the Board for further review. 

The Board notes that while in June 2011 it had remanded a claim for service connection for bilateral hearing loss based on a Joint Motion for Remand granted by the United States Court of Appeals for Veterans Claims (Court) in a September 2010 Order, that claim has been granted by the RO in an October 2011 rating action. Hence there is no longer a case in controversy for Board consideration as to that issue, and in any event the issue was not returned to the Board's jurisdiction based on the RO having resolved the issue by its October 2011 decision. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

Pursuant to the June 2011 Board remand, the claims file was returned to the VA examiner who conducted a December 2009 VA examination addressing the Veteran's claimed hypertension. The examiner was to address medical issues underlying the Veteran's claim for service connection for hypertension not addressed in that prior examination report. The examiner addressed questions posed by the Board in its June 2011 remand. Unfortunately, some medical questions required to adjudicate the claim remain unanswered, and the claims file accordingly should be returned to that examiner to address them. 

First, the examiner failed to explain his reasons for his conclusions that the Veteran's hypertension was not "caused by or a result of" his diabetes mellitus. Instead, he added to the list of medical findings which he believed supported the opinion. In the absence of an explanation how these medical findings support the opinion, these "reasons" cannot be weighed against contrary evidence by the adjudicator, as is required for adequacy of a VA examination. 

If an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for rating purposes. 38 C.F.R. § 4.2 (2011). Once VA provides an examination in a service connection claim, the examination must be adequate or VA must notify the veteran why one will not or cannot be provided. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). An adequate examination must support its conclusion with an analysis that can be weighed against contrary opinions. Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007). A medical opinion that contains only data and conclusions cannot be accorded any weight. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). The Board here finds that the VA examiner in both the December 2009 VA examination and in the July 2011 addendum precisely only provided data and conclusion, without adequate explanation to allow for the Board to weigh the opinion against contrary evidence.

Additionally, the VA examiner failed to address the question of aggravation of hypertension by the Veteran's service-connected diabetes mellitus. Aggravation as a basis for secondary service connection cannot be neglected if the Board is to appropriately adjudicate the claim based on all theories of entitlement reasonably raised. 38 C.F.R. § 3.310 (2011). The Board is required to consider all issues raised either by the claimant, or by the evidence of record. Robinson v. Mansfield, 21 Vet. App. 545, 552 (2008). When determining service connection, all theories of entitlement, direct and secondary, must be considered. Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004). The Board was admittedly remiss in not requesting that secondary aggravation be addressed by the VA examiner in the Board's Remand of June 2011. 

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran an additional opportunity to submit evidence or argument in furtherance of his hypertension claim. Also obtain any additional medical records from VA or other sources, with the Veteran's assistance or authorization as appropriate. Associate with the claims file all records and responses received.

Thereafter, return the claims file to the VA examiner who conducted the December 2009 VA examination addressing hypertension, and who provided a July 2011 addendum evaluation/opinion. Ask the examiner to provide a further addendum to address both incomplete explanations for his prior opinions, and to provide a further opinion addressing the issue of secondary aggravation. The claims file together with a copy of this remand should be provided to the examiner for preparation of the requested addendum opinion. Ask the examiner to answer the following: 

a.  The VA examiner in the December 2009 examination report and the July 2011 addendum listed medical findings which the examiner found to support the conclusion that the Veteran's hypertension was not caused by or the result of his diabetes mellitus, but the examiner did not explain how those medical findings supported that conclusion. The examiner must provide such explanations how the listed pertinent medical findings support his conclusion that the Veteran's diabetes mellitus did not cause or result in his hypertension. (Only the time sequence observation appears self-explanatory.)

b. The examiner should also provide an opinion whether it is at least as likely as not that the Veteran's diabetes mellitus has aggravated (permanently increased in severity) his hypertension. Once again, the examiner must provide complete explanations (to allow an adjudicator to weigh the opinion against contrary medical evidence) for all conclusions drawn and all opinions expressed. 

3. Thereafter, readjudicate the remanded claim de novo. If the benefit sought is not granted to the Veteran's satisfaction, provide him and his representative with a Supplemental Statement of the Case and afford an appropriate opportunity to respond thereto. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2009).

